               Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 1 of 24




 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9   PRIVATAIR S.A., a Swiss corporation,               )
                                                        )
10                                        Plaintiff,    )
                                                        )    Case No. __________
11            v.                                        )
                                                        )    PRIVATAIR S.A.’S COMPLAINT
12   THE REPUBLIC OF CONGO; and                         )    FOR BREACH OF CONTRACT
     EQUATORIAL CONGO AIRLINES SA, a                    )
13   Congolese corporation,                             )
                                                        )
14                                     Defendants.      )
                                                        )
15

16            Plaintiff, PrivatAir S.A. (“PrivatAir” or “Plaintiff”), for its claims for relief against
17   Defendants, alleges as follows:
18                                              I.     PARTIES
19            1.        Plaintiff PrivatAir is a Swiss corporation with its principal place of business in
20   Switzerland. PrivatAir is in the business of purchasing and leasing aircraft to airlines.
21            2.        Defendant Republic of Congo (“Congo”) is a sovereign foreign nation and
22   qualifies as a “foreign state” pursuant to 28 U.S.C. § 1603.
23            3.        Defendant Equatorial Congo Airlines S.A. (“ECAir”) is a corporation created
24   under the laws of the Republic of Congo, with its principal place of business in the Republic of
25   Congo. Ninety-nine and 9/10 percent of the stock of ECAir is owned by the Republic of Congo,
26   and it is operated as an agency or instrumentality of the Republic of Congo. It therefore should
27   be considered a “foreign state” under 28 U.S.C. § 1603.
                                                                                      LANE POWELL PC
                                                                            601 SW SECOND AVENUE, SUITE 2100
     PRIVATAIR, S.A.’S COMPLAINT FOR BREACH OF                                PORTLAND, OREGON 97204-3158
     CONTRACT: CASE NO. __________ - 1                                          503.778.2100 FAX: 503.778.2200

     129273.0002/7449452.2
               Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 2 of 24




 1            4.        ECAir is an alter ego of the Republic of Congo. ECAir appears to have been

 2   insolvent at the time of the transactions in question. In 2015, ECAir was undercapitalized and

 3   received a substantial cash injection from the Republic of Congo. In fact, ECAir has never made

 4   a profit. It runs a continuous operating loss and relies for its survival on continuing cash infusions

 5   from the Republic of Congo to cover cash flow, payroll and asset purchases. The Republic of

 6   Congo also regularly guarantees loans and obligations of ECAir, including the ones at issue in

 7   this case. The Republic of Congo has even paid ECAir’s legal fees. The Republic of Congo has

 8   always controlled ECAir by appointing a majority of the board of directors of ECAir.

 9            5.        In 2006, PrivatAir entered into a contract (the “Purchase Agreement”) to purchase

10   two model 787-800 aircraft from the Boeing Company, with delivery dates of May 2015

11   (Aircraft A) and October 2016 (Aircraft B). The aircraft were to be manufactured at Boeing’s

12   facilities in the state of Washington.

13            6.        On December 16, 2013, PrivatAir entered into an Aircraft Purchase Agreement

14   (“APA”), whereby it agreed to sell Aircraft A and Aircraft B to ECAir upon taking delivery of

15   the aircraft from Boeing. As part of this agreement, ECAir agreed to advance PrivatAir funds to

16   pay Boeing for the aircraft under the Purchase Agreement. As security, PrivatAir pledged its

17   rights under the Purchase Agreement.

18            7.        On that same date as the APA, PrivatAir and ECAir entered into an Additional

19   Commitments Agreement (“ACA”), in which the parties set forth, among other things, the

20   compensation PrivatAir would receive as consideration for selling the aircraft to ECAir. A copy

21   of the ACA is attached as Exhibit 1 and is incorporated by reference in this Complaint.

22            8.        Also on December 16, 2013, Boeing entered into a Consent to Assignment of

23   Purchase Agreement Rights, by which it consented in writing, for security purposes, to

24   PrivatAir’s assignment, to ECAir of PrivatAir’s purchase rights to the two aircraft.

25            9.        On August 21, 2013, the Republic of Congo had issued to Boeing and PrivatAir

26   its written guaranty (the “Guaranty”) of ECAir’s obligations under the APA and ACA. A copy

27   of the Guaranty is attached as Exhibit 2 and is incorporated by reference in this Complaint.
                                                                                      LANE POWELL PC
                                                                            601 SW SECOND AVENUE, SUITE 2100
     PRIVATAIR, S.A.’S COMPLAINT FOR BREACH OF                                PORTLAND, OREGON 97204-3158
     CONTRACT: CASE NO. __________ - 2                                          503.778.2100 FAX: 503.778.2200

     129273.0002/7449452.2
               Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 3 of 24




 1            10.       Under the express terms of the Guaranty, the Republic of Congo agreed to

 2   jurisdiction in the State of Washington. Because ECAir is an alter ego of the Republic of Congo,

 3   it too consented to jurisdiction in the State of Washington.

 4            11.       Plaintiff PrivatAir and Defendant ECAir duly executed a settlement agreement

 5   (the “Letter Agreement”) dated August 15, 2016, following Defendant ECAir’s failure to pay

 6   substantial ACA payments of $6,500,000 and additional invoiced amounts. A copy of the Letter

 7   Agreement is attached as Exhibit 3 and incorporated by reference in this Complaint.

 8            12.       Defendant ECAir defaulted on the Letter Agreement by failing to make any

 9   payment or undertaking to which it had agreed.

10                                  II.          JURISDICTION AND VENUE

11            13.       This Court has subject matter jurisdiction under 28 U.S.C. § 1330.

12            14.       This Court has personal jurisdiction over the Defendants under 28 U.S.C.

13   § 1605(a)(1) and (2).

14            15.       Venue is proper under 28 U.S.C. § 1391(b)(2).

15                                        III.     CLAIMS FOR RELIEF

16                                                     Count 1

17                                                (Breach of Contract)

18            16.       Plaintiff repeats the allegations in paragraphs 1 through 15 above.

19            17.       Section 1 of the ACA required ECAir to make a series of payments to PrivatAir

20   on specific dates. ECAir is in default under the ACA for failing to make the following payments

21   to PrivatAir: (a) $2,500,000 by May 1, 2015; and (b) $4,000,000 by May 1, 2016.

22            18.       Despite demand, the Republic of Congo has failed and refused to make good on

23   the Guaranty by paying PrivatAir the $6.5 million that it is owed by ECAir under the Additional

24   Commitments Agreement.               The Republic of Congo and ECAir therefore owe PrivatAir

25   $6.5 million, plus prejudgment interest from the dates the respective payments were due from

26   ECAir to PrivatAir.

27
                                                                                      LANE POWELL PC
                                                                            601 SW SECOND AVENUE, SUITE 2100
     PRIVATAIR, S.A.’S COMPLAINT FOR BREACH OF                                PORTLAND, OREGON 97204-3158
     CONTRACT: CASE NO. __________ - 3                                          503.778.2100 FAX: 503.778.2200

     129273.0002/7449452.2
                Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 4 of 24




 1              19.     PrivatAir has performed, or has been excused from performing, all of its

 2   obligations to be performed under the APA, the Additional Commitments Agreement, and the

 3   Guaranty.

 4                                                    Count 2

 5                                             (Breach of Contract)

 6              20.     Plaintiff repeats the allegations in paragraphs 1 through 19 above.

 7              21.     Paragraph 2 of the Letter Agreement required ECAir to pay to PrivatAir the

 8   foregoing $6.5 million and an “Outstanding Amount” of invoiced storage and other charges, with

 9   interest at LIBOR +2 percent, which Outstanding Amount now totals not less than

10   $37,048,190.20, plus prejudgment interest from the dates such respective payments were due

11   from ECAir to PrivatAir. ECAir defaulted on all of its obligations under the Letter Agreement.

12              22.     PrivatAir has performed, or has been excused from performing, all its obligations

13   to be performed under the Letter Agreement and the Guaranty.

14              23.     Under the Guaranty, and because ECAir is its alter ego, the Republic of Congo is

15   liable for all of ECAir’s obligations under the Letter Agreement.

16                                      IV.     PRAYER FOR RELIEF

17              WHEREFORE, PrivatAir requests judgment, jointly and severally, against both the

18   Republic of Congo and ECAir as follows:

19              Under Count 1:

20              1.      For $6,500,000, plus prejudgment interest at the statutory rate on $2,500,000 from

21   May 1, 2015, until paid in full, and on $4,000,000 from May 1, 2016, until paid in full;

22              Under Count 2:

23              2.      For $43,548,190.20, plus prejudgment interest from August 15, 2016, until paid

24   in full;

25              3.      For its fees and costs incurred in this action; and

26

27
                                                                                        LANE POWELL PC
                                                                              601 SW SECOND AVENUE, SUITE 2100
     PRIVATAIR, S.A.’S COMPLAINT FOR BREACH OF                                  PORTLAND, OREGON 97204-3158
     CONTRACT: CASE NO. __________ - 4                                            503.778.2100 FAX: 503.778.2200

     129273.0002/7449452.2
               Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 5 of 24




 1            4.        For such other relief as this Court deems just and proper.

 2            DATED: October 23, 2018.
                                                      LANE POWELL PC
 3

 4
                                                      By    /s/ Carter M. Mann
 5                                                         Carter M. Mann, WSBA No. 26254
 6                                                    Lane Powell PC
                                                      601 S.W. Second Avenue, Suite 2100
 7                                                    Portland, Oregon 97204
                                                      Telephone: 503.778.2100
 8                                                    Facsimile: 503.778.2200
                                                      Email: mannc@lanepowell.com
 9
                                                      SHAWNCOULSON, LLP
10
                                                      William H. Shawn, Esq.
11
                                                      Pro Hac Vice Pending
12                                                    1320 19th St., NW, Suite 601
                                                      Washington, DC 20036-1655
13                                                    Telephone: 202.331.2300
                                                      Facsimile: 202.664.8383
14                                                    Email: wshawn@shawncoulson.com
15                                                    Attorneys for Plaintiff Privatair S.A.
16

17

18
19

20

21

22

23

24

25

26

27
                                                                                      LANE POWELL PC
                                                                            601 SW SECOND AVENUE, SUITE 2100
     PRIVATAIR, S.A.’S COMPLAINT FOR BREACH OF                                PORTLAND, OREGON 97204-3158
     CONTRACT: CASE NO. __________ - 5                                          503.778.2100 FAX: 503.778.2200

     129273.0002/7449452.2
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 6 of 24




                      Exhibit “1”

         Additional Commitments Agreement
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 7 of 24




                                            Exhibit 1 - Additional Commitments Agreement
                                     Page 6 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 8 of 24




                                            Exhibit 1 - Additional Commitments Agreement
                                     Page 7 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 9 of 24




                                            Exhibit 1 - Additional Commitments Agreement
                                     Page 8 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 10 of 24




                                            Exhibit 1 - Additional Commitments Agreement
                                     Page 9 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 11 of 24




                                            Exhibit 1 - Additional Commitments Agreement
                                    Page 10 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 12 of 24




                                            Exhibit 1 - Additional Commitments Agreement
                                    Page 11 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 13 of 24




                                            Exhibit 1 - Additional Commitments Agreement
                                    Page 12 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 14 of 24




                                            Exhibit 1 - Additional Commitments Agreement
                                    Page 13 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 15 of 24




                         Exhibit “2”

                           Guaranty
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 16 of 24




                                                    Exhibit 2 - Guaranty
                        Page 14 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 17 of 24




                                                    Exhibit 2 - Guaranty
                        Page 15 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 18 of 24




                                                    Exhibit 2 - Guaranty
                        Page 16 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 19 of 24




                          Exhibit “3”

                       Letter Agreement
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 20 of 24




                                              Exhibit 3 - Letter Agreement
                        Page 17 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 21 of 24




                                              Exhibit 3 - Letter Agreement
                        Page 18 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 22 of 24




                                              Exhibit 3 - Letter Agreement
                        Page 19 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 23 of 24




                                              Exhibit 3 - Letter Agreement
                        Page 20 - COMPLAINT FOR BREACH OF CONTRACT
Case 2:18-cv-01565-RAJ Document 1 Filed 10/23/18 Page 24 of 24




                                              Exhibit 3 - Letter Agreement
                        Page 21 - COMPLAINT FOR BREACH OF CONTRACT
